UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-7483



MICHAEL LEE BOYD,

                                              Plaintiff - Appellant,

          versus


MICHELLE MITCHELL, Sheriff,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-96)


Submitted:   April 16, 1998                 Decided:   April 29, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Lee Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the re-

port and recommendation of the magistrate judge and dismissing his

42 U.S.C. § 1983 (1994) complaint without prejudice. A dismissal

without prejudice is not reviewable by the court unless the reasons

stated for the dismissal clearly disclose that no amendment to the
complaint could cure its defects. See Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). In

the present case, the district court properly found that Appellant

failed to allege all the elements necessary to support a claim that

prison officials were responsible for the injuries suffered at the
hands of other inmates. Thus, it is not clear that no amendment to

the complaint could cure the defect.

     Though the court's order dismissed the action without preju-
dice, it also advises Appellant that he could appeal to this court.

Because the court did not certify the appeal under Fed. R. Civ. P.

54(b) or 28 U.S.C. § 1292(b) (1994), we conclude this was just an

inadvertent mistake. Because Appellant may amend his complaint to

cure its defects, we dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED



                                2